 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page11ofof50
                                                                      50PageID:
                                                                         PageID:8705
                                                                                 8655
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page22ofof50
                                                                      50PageID:
                                                                         PageID:8706
                                                                                 8656
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page33ofof50
                                                                      50PageID:
                                                                         PageID:8707
                                                                                 8657
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page44ofof50
                                                                      50PageID:
                                                                         PageID:8708
                                                                                 8658
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page55ofof50
                                                                      50PageID:
                                                                         PageID:8709
                                                                                 8659
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page66ofof50
                                                                      50PageID:
                                                                         PageID:8710
                                                                                 8660
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page77ofof50
                                                                      50PageID:
                                                                         PageID:8711
                                                                                 8661
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page88ofof50
                                                                      50PageID:
                                                                         PageID:8712
                                                                                 8662
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page99ofof50
                                                                      50PageID:
                                                                         PageID:8713
                                                                                 8663
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page10
                                                                10ofof50
                                                                       50PageID:
                                                                          PageID:8714
                                                                                  8664
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page11
                                                                11ofof50
                                                                       50PageID:
                                                                          PageID:8715
                                                                                  8665
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page12
                                                                12ofof50
                                                                       50PageID:
                                                                          PageID:8716
                                                                                  8666
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page13
                                                                13ofof50
                                                                       50PageID:
                                                                          PageID:8717
                                                                                  8667
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page14
                                                                14ofof50
                                                                       50PageID:
                                                                          PageID:8718
                                                                                  8668
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page15
                                                                15ofof50
                                                                       50PageID:
                                                                          PageID:8719
                                                                                  8669
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page16
                                                                16ofof50
                                                                       50PageID:
                                                                          PageID:8720
                                                                                  8670
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page17
                                                                17ofof50
                                                                       50PageID:
                                                                          PageID:8721
                                                                                  8671
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page18
                                                                18ofof50
                                                                       50PageID:
                                                                          PageID:8722
                                                                                  8672
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page19
                                                                19ofof50
                                                                       50PageID:
                                                                          PageID:8723
                                                                                  8673
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page20
                                                                20ofof50
                                                                       50PageID:
                                                                          PageID:8724
                                                                                  8674
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page21
                                                                21ofof50
                                                                       50PageID:
                                                                          PageID:8725
                                                                                  8675
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page22
                                                                22ofof50
                                                                       50PageID:
                                                                          PageID:8726
                                                                                  8676
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page23
                                                                23ofof50
                                                                       50PageID:
                                                                          PageID:8727
                                                                                  8677
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page24
                                                                24ofof50
                                                                       50PageID:
                                                                          PageID:8728
                                                                                  8678
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page25
                                                                25ofof50
                                                                       50PageID:
                                                                          PageID:8729
                                                                                  8679
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page26
                                                                26ofof50
                                                                       50PageID:
                                                                          PageID:8730
                                                                                  8680
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page27
                                                                27ofof50
                                                                       50PageID:
                                                                          PageID:8731
                                                                                  8681
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page28
                                                                28ofof50
                                                                       50PageID:
                                                                          PageID:8732
                                                                                  8682
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page29
                                                                29ofof50
                                                                       50PageID:
                                                                          PageID:8733
                                                                                  8683
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page30
                                                                30ofof50
                                                                       50PageID:
                                                                          PageID:8734
                                                                                  8684




                       EXHIBIT A
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page31
                                                                31ofof50
                                                                       50PageID:
                                                                          PageID:8735
                                                                                  8685
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page32
                                                                32ofof50
                                                                       50PageID:
                                                                          PageID:8736
                                                                                  8686
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page33
                                                                33ofof50
                                                                       50PageID:
                                                                          PageID:8737
                                                                                  8687
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page34
                                                                34ofof50
                                                                       50PageID:
                                                                          PageID:8738
                                                                                  8688
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page35
                                                                35ofof50
                                                                       50PageID:
                                                                          PageID:8739
                                                                                  8689
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page36
                                                                36ofof50
                                                                       50PageID:
                                                                          PageID:8740
                                                                                  8690
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page37
                                                                37ofof50
                                                                       50PageID:
                                                                          PageID:8741
                                                                                  8691
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page38
                                                                38ofof50
                                                                       50PageID:
                                                                          PageID:8742
                                                                                  8692
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page39
                                                                39ofof50
                                                                       50PageID:
                                                                          PageID:8743
                                                                                  8693
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page40
                                                                40ofof50
                                                                       50PageID:
                                                                          PageID:8744
                                                                                  8694
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page41
                                                                41ofof50
                                                                       50PageID:
                                                                          PageID:8745
                                                                                  8695
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page42
                                                                42ofof50
                                                                       50PageID:
                                                                          PageID:8746
                                                                                  8696
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page43
                                                                43ofof50
                                                                       50PageID:
                                                                          PageID:8747
                                                                                  8697
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page44
                                                                44ofof50
                                                                       50PageID:
                                                                          PageID:8748
                                                                                  8698
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page45
                                                                45ofof50
                                                                       50PageID:
                                                                          PageID:8749
                                                                                  8699
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page46
                                                                46ofof50
                                                                       50PageID:
                                                                          PageID:8750
                                                                                  8700




                       EXHIBIT B
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page47
                                                                47ofof50
                                                                       50PageID:
                                                                          PageID:8751
                                                                                  8701
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page48
                                                                48ofof50
                                                                       50PageID:
                                                                          PageID:8752
                                                                                  8702
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page49
                                                                49ofof50
                                                                       50PageID:
                                                                          PageID:8753
                                                                                  8703
 Case1:14-cv-05519-NLH-KMW
Case  1:14-cv-05519-JRS-KMW Document
                             Document257-1
                                      258 Filed
                                           Filed03/16/20
                                                 03/13/20 Page
                                                           Page50
                                                                50ofof50
                                                                       50PageID:
                                                                          PageID:8754
                                                                                  8704
